Citation Nr: 0700225	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
(claimed as heart flutters).

2.  Entitlement to service connection for bilateral foot 
disease.

3.  Entitlement to service connection for a visual disorder.

4.  Entitlement to service connection for bilateral hand 
arthritis.

5.  Entitlement to service connection for bilateral hearing 
loss and perforated eardrums.

6.  Entitlement to service connection for a vein disorder of 
the legs.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a neck disorder.

9.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) purposes.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peptic ulcer 
disease (PUD).

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1974 to September 
1975.  Appellant is currently acting as the legal custodian 
on behalf of the veteran.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the veteran requested the rescheduling of his hearing 
before the Board in a statement dated June 16, 2006, this 
request was filed more than 15 days after the previously 
scheduled hearing of May 4, 2006.  Consequently, the Board 
finds that remand for the rescheduling of a hearing before 
the Board in this matter is not required pursuant to 
38 C.F.R. § 20.704(d) (2006).  

The issue of whether the veteran is competent for VA benefits 
purposes is addressed in the REMAND portion of the decision 
below and is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen claims for service connection 
for schizophrenia and PUD were last denied by a rating 
decision in May 1999, which was not appealed.

2.  The evidence submitted since the May 1999 rating decision 
pertinent to the claims for service connection for 
schizophrenia and PUD is either cumulative or redundant, does 
not relate to an unestablished fact necessary to substantiate 
the claims, and does not raise a reasonable possibility of 
substantiating the claims.

3.  There is no current diagnosis of bilateral foot disease, 
a visual disorder, bilateral hand arthritis, bilateral 
hearing loss and perforated eardrums, a vein disorder of the 
legs, headaches, or a neck disorder that has been related to 
active service.

4.  A heart disorder has not been related to active service.

5.  The veteran does not have any service-connected 
disabilities and thus, is not entitled to a total rating on 
either a schedular or extraschedular basis.


CONCLUSIONS OF LAW

1.  The rating decision of May 1999, which denied claims for 
service connection for schizophrenia and PUD is final.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006).

2.  Bilateral foot disease was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  A visual disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  Bilateral hand arthritis was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

5.  Bilateral hearing loss and perforated eardrums were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

6.  A vein disorder of the legs was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

7.  Headaches were not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

8.  A neck disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

9.  A heart disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

10.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 C.F.R. §§ 3.321, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims.  

First, a February 2002 letter to the veteran specifically 
advised the veteran of the evidence necessary to substantiate 
his claims for service connection for schizophrenia and PUD 
with respect to their status as new and material claims, and 
the respective obligations of the VA and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Board notes that while the RO noted the last final denial 
as the September 1981 decision and the Board located a more 
recent final denial in May 1999, the RO's reliance on the 
prior final denial cannot be considered prejudicial to the 
veteran as the RO afforded his claims greater review than 
that to which they may have been entitled.

A subsequent December 2002 letter then advised the veteran of 
the evidence necessary to substantiate his new service 
connection claims, and again noted the respective obligations 
of the VA and the veteran in obtaining that evidence.  Id.  A 
similar letter was also provided with respect to the 
veteran's claim for a total disability rating based on 
individual unemployability in February 2003. 

An April 2006 letter to the veteran also advises the veteran 
of the bases for assigning ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the February and December 2002 VCAA notice letters did 
not specifically request that appellant provide any evidence 
in appellant's possession that pertained to claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated by the foregoing communications from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board further notes that the veteran has been advised of 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
that are not in the record or sufficiently addressed by 
documents in the claims file.  The veteran has also not 
indicated any intention to provide any additional evidence in 
support of his claims.

Thus, based on all of the foregoing, the Board finds that 
remand of this matter for further notice and/or development 
under the VCAA is not warranted.


II.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for Schizophrenia and 
PUD

The record reflects that a rating decision in September 1981 
denied service connection for schizophrenia and ulcers, and 
that following the issuance of a statement of the case in 
June 1982, the veteran did not file a substantive appeal as 
to this decision.  Accordingly, that decision became final.  
Thereafter, the veteran filed an application to reopen the 
claims in July 1998, and a May 1999 rating decision denied 
the application to reopen.  The record does not reflect that 
the veteran filed a timely notice of disagreement with this 
rating decision.  Accordingly, it also became final when the 
veteran failed to perfect his appeal of that decision within 
the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  As such, his claims for service connection for 
schizophrenia and PUD may only be reopened if new and 
material evidence is submitted.

In this instance, since the September 1981 rating decision 
denied the claims on the basis that the evidence was against 
a finding that the veteran's schizophrenia and ulcers were 
incurred in or aggravated by active service, and the May 1999 
rating decision refused to reopen the claims on the basis 
that there was still no such evidence, the Board finds that 
new and material evidence would consist of medical evidence 
showing a link between the veteran's schizophrenia and PUD 
and service, either by way of direct incurrence or 
manifestation within one year of separation.

In this regard, additional evidence received since the most 
recent final denial in May 1999 includes additional VA and 
private treatment and examination records that reflect 
treatment and complaints relating to the veteran's 
schizophrenia and ulcers.

However, such evidence does not constitute new and material 
evidence to reopen the claims.  More specifically, while the 
evidence does reflect additional treatment for these 
disorders, the evidence is not relevant or in any way 
probative as to whether there is any link between 
schizophrenia and/or PUD and service either by way of direct 
incurrence or manifestation within one year of separation.

The critical question for the purpose of reopening the claims 
was and remains whether medical evidence has been submitted 
that reflects a link between the veteran's schizophrenia and 
PUD and service, not simply the existence of continuing 
complaints and treatment for these conditions.  

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claims for service connection for schizophrenia and 
PUD does not relate to an unestablished fact necessary to 
substantiate the claims and thus is not material.  It is also 
not material because it is essentially redundant of 
assertions maintained at the time of the previous final 
denial in May 1999, and does not raise a reasonable 
possibility of substantiating the claims.  38 C.F.R. 
§ 3.156(a) (2006).


III.  Entitlement to Service Connection for a Heart Disorder, 
Bilateral Foot Disease, a Visual Disorder, Bilateral Hand 
Arthritis, Bilateral Hearing Loss and Perforated Eardrums, a 
Vein Disorder of the Legs, Headaches, and a Neck Disorder

The Board has also carefully reviewed the evidence related to 
these claims, and first notes that with respect to the claims 
for service connection for bilateral foot disease, a visual 
disorder, bilateral hand arthritis, bilateral hearing loss 
and perforated eardrums, a vein disorder of the legs, 
headaches, and a neck disorder, there is no current evidence 
of disability that can be linked to service, or in the case 
of arthritis, to a period of one year following service.

More specifically, while the record does reflect past 
treatment for eye infection and other relevant complaints 
such as right foot pain in February 1989 and left foot pain 
in March 1992, under the statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  It has also been held that to 
constitute a disability, there must be evidence of the actual 
current existence of "disability."  Chelte v. Brown, 10 
Vet. App. 268 (1997).  It should also be noted that 
refractive error of the eye is not a disease or injury in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (2006).

The Board further notes that although an April 1988 VA 
outpatient evaluation record reflects an impression that 
included hearing loss probably secondary to cerumen impaction 
and exposure to loud noises in the service, there is 
thereafter no additional evidence of hearing loss and, in 
fact, a VA treatment record from August 2000 notes that the 
veteran's hearing was grossly within normal limits and that 
tympanic membranes were normal.  In addition, an October 2000 
VA medical record entry notes complaints of pain in the left 
eye, but this was indicated to be related to an incident 
three or four months earlier.

Finally, while the veteran's past medical history was noted 
to include degenerative joint disease (DJD) in June 2003 and 
arthritis in the left hand in March 2002, there is no 
evidence of a current diagnosis of arthritis of either hand 
based on X-ray findings.

Moreover, although the veteran in good faith believes that he 
currently suffers from bilateral foot disease, a visual 
disorder, bilateral hand arthritis, bilateral hearing loss 
and perforated eardrums, a vein disorder of the legs, 
headaches, and a neck disorder, he has not demonstrated any 
special education or medical training that enables him to 
diagnose any such disorders.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service medical records do not reflect any relevant 
complaints or treatment, with the exception of treatment for 
left eyelid swelling in September 1974.  There is also no 
evidence of any complaints or treatment of bilateral hand 
arthritis within one year of the veteran's separation from 
service.

In summary, in weighing the probative value of the veteran's 
statements on the one hand, and the lack of service or 
current findings or diagnoses of bilateral foot disease, a 
visual disorder, bilateral hand arthritis, bilateral hearing 
loss and perforated eardrums, a vein disorder of the legs, 
headaches, and a neck disorder, on the other, the Board finds 
that the preponderance of the evidence is clearly against 
entitlement to service connection for these claimed 
disabilities.

The Board would also note that as a result of the lack of 
evidence of current relevant disability, there is no 
obligation on the part of VA to furnish the veteran  with an 
examination and etiological opinion with respect to the 
veteran's claims.  38 C.F.R. § 3.159(c)(4) (2006).

With respect to the veteran's claim for service connection 
for a heart disorder, the Board notes that the record 
contains recent diagnoses of hypertension.  The Board will 
therefore concede that there is evidence that the veteran 
currently suffers from a disorder of the heart.

However, service medical records do not reflect any 
complaints or treatment of a heart disorder during service, 
with the exception of a complaint of pain or pressure in the 
chest at the time of discharge.  There is also no evidence of 
complaints or treatment of a cardiovascular disorder within 
one year of separation from service.

In addition, as has been clearly made plain to the veteran on 
multiple occasions over the history of these claims, in order 
to prevail on his claims, there must also be medical evidence 
linking a current disability to service, or in the case of a 
cardiovascular disorder, to period of one year after service, 
and the record does not contain such medical evidence as to 
the veteran's claim for service connection for a heart 
disorder or his other service connection claims.  

It should also be noted that the statements of the veteran 
that seek to link current relevant symptoms or diagnoses to 
active military service are of minimal or no weight as the 
opinions of laypersons as to issues of causation are of 
little or no probative value.  Id.  

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a direct 
relationship between any current heart disorder and service 
or a period of one year after service, and that this claim 
should also therefore be denied.  

As there is no evidence of findings or diagnoses of heart 
disability in service or within one year of service, the 
Board again finds that entitlement to an examination for an 
etiological opinion is not warranted.  38 C.F.R. 
§ 3.159(c)(4) (2006).


IV.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

For purposes of 38 C.F.R. § 4.16(a), the veteran still does 
not have any service-connected disability and therefore 
continues to be ineligible for consideration for a total 
rating for individual unemployability under 38 C.F.R. § 
4.16(a) or for extraschedular consideration under 38 C.F.R. 
§ 4.16(b).  


ORDER

The claim for service connection for a heart disorder 
(claimed as heart flutters) is denied.

The claim for service connection for bilateral foot disease 
is denied.

The claim for service connection for a visual disorder is 
denied.

The claim for service connection for bilateral hand arthritis 
is denied.

The claim for service connection for bilateral hearing loss 
and perforated eardrums is denied.

The claim for service connection for a vein disorder of the 
legs is denied.

The claim for service connection for headaches is denied.

The claim for service connection for a neck disorder is 
denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for 
schizophrenia is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for PUD is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.


REMAND

The current finding of mental incompetency for VA purposes 
was based on information recorded in the report of a VA 
psychiatric examination performed in May 2001.  Regarding the 
veteran's competency, the examiner stated that the veteran 
was not deemed capable to manage his benefit payments in his 
own best interest "at the present time."  

A VA emergency room consultation record from June 2003 
reflects the examiner's opinion that although the veteran was 
requesting that he be declared competent to handle his VA 
affairs, given the veteran's history of drug use, he did not 
believe that this "would be appropriate at this time."  The 
Board also notes that the veteran has expressed some 
dissatisfaction with the way his current legal custodian has 
been handling his affairs.

In view of the nature of the examiners' opinions, the length 
of time that has elapsed since the veteran was last fully 
examined for this purpose by VA, and the absence of recent 
medical evidence showing the current severity of the service-
connected mental disability, the Board believes that a 
current VA examination should be conducted and that further 
findings regarding the competency question should be obtained 
before the appeal as to whether the veteran is capable of 
managing his own funds is reviewed.

According to 38 C.F.R. § 3.353 (2006), the regulation 
governing competency determinations, reexamination may be 
requested if necessary to properly evaluate the extent of 
disability.  See 38 C.F.R. § 3.327(d) (2006).

When the case is reviewed following completion of all 
necessary development, the correct standard for determining 
competency or incompetency must be applied.  Under the 
governing regulation, a mentally incompetent person is one 
who, because of injury or disease, lacks the mental capacity 
to contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 3.353 
(2006).

Where there is doubt as to whether the beneficiary is capable 
of administering his or her funds, such doubt will be 
resolved in favor of competency.  Failure or refusal of the 
beneficiary after proper notice to request or cooperate in a 
hearing will not preclude a rating decision based on the 
evidence of record.  38 C.F.R. § 3.353 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Steps should be taken to obtain all 
VA treatment records for the veteran, 
dated since September 2003.

2.  Steps should be taken to arrange 
for the veteran to be interviewed in 
person by a VA field examiner for the 
purpose of obtaining information 
regarding his current living 
circumstances and social and 
occupational adjustment.  The field 
examiner should obtain information that 
would assist the RO in identifying 
current and past medical providers 
pursuant to the above paragraph.  The 
examiner should obtain any additional 
personal information about the veteran 
that may eventually be necessary for 
the appointment of another fiduciary if 
the finding of incompetency is 
continued.  The field examiner should 
be provided with a copy of this remand.

If initial efforts to schedule a field 
examination are unsuccessful, efforts 
should continue until the veteran is 
contacted and the necessary information 
is obtained.

3.  Arrangements should be made for a 
VA special psychiatric examination of 
the veteran, including on a fee basis 
if necessary, for the purpose of 
ascertaining the severity of the 
veteran's schizophrenia and/or other 
psychiatric disability and  determining 
whether such disorder or disorders 
render the veteran incompetent for VA 
purposes.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a)  Describe in detail all 
manifestations of schizophrenia and any 
other psychiatric disability and assign 
an appropriate diagnosis, including a 
Global assessment of Functioning (GAF) 
score on Axis V.

(b)  Express an opinion as to whether 
the veteran, because of the 
schizophrenia and any other psychiatric 
disability, lacks the mental capacity 
to contract or to manage his or her own 
affairs, including disbursement of 
funds, without limitation.

The opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
the veteran is competent for VA benefits 
purposes.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


